         Case 3:20-cv-01509-EMC Document 36 Filed 08/06/20 Page 1 of 1




                           OFFICE OF THE CLERK
                       UNITED STATES DISTRICT COURT
                          Northern District of California
                                       CIVIL MINUTES

Date: August 6, 2020             Time: 1:30-2:19=              Judge: EDWARD M. CHEN
                                       49 Minutes

Case No.: 20-cv-01509-EMC        Case Name: Slack Technologies, Inc. v. Phoji, Inc.


Attorney for Plaintiff: Ameet Modi
Attorney for Defendant: Eli Van Camp

Deputy Clerk: Angella Meuleman                       Court Reporter: Katherine Sullivan

                       PROCEEDINGS HELD BY ZOOM WEBINAR
[21] Motion to Dismiss - held;

Initial Case Management Conference - not held.

                                         SUMMARY

Parties stated appearances and proffered argument.

Court takes motion under submission.
